UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7570




In Re:   RALPH FRANKLIN FREDRICK,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                             (CA-04-20)


Submitted:   January 11, 2006             Decided:   August 4, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ralph Franklin Fredrick, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ralph Fredrick petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his petition filed

under 28 U.S.C. § 2254 (2000).       He seeks an order from this court

directing the district court to act.        The district court dismissed

Fredrick’s    §   2254   petition   by   order   on   October   28,   2005.

Therefore, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          PETITION DENIED




                                    - 2 -